PER CURIAM
Petitioners are associations of fishers, hunters and others interested in the preservation of wildlife and game fish habitat. They seek review of an order of the Land Conservation and Development Commission (LCDC) which acknowledged Umatilla County’s Comprehensive Plan as being in compliance with Goal 5. The county and LCDC relied on an interpretation of the relationship between Goal 5 and the Forest Practices Act, ORS 527.610 to ORS 527.730, which we have previously rejected. 1000 Friends of Oregon v. LCDC (Tillamook Co.), 76 Or App 33, 708 P2d 370 (1985), on reconsideration 77 Or App 599, 714 P2d 279, rev allowed 301 Or 320 (1986). For the reasons given in that case, we reverse and remand for reconsideration.
Reversed and remanded for reconsideration.